ICJ_015_Ambatielos_GRC_GBR_1952-01-16_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS

(GRÈCE c. ROYAUME-UNI)
ORDONNANCE DU 16 JANVIER 1952

1952:

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE v. UNITED KINGDOM)
ORDER OF JANUARY 16th, 1952
La présente ordonnance doit être citée comme suit :

« Affaire Ambatielos,
Ordonnance du 16 janvier 1952: C.I. J. Recueil 1952, p. 7.»

This Order should be cited as follows:

‘‘Ambatielos case,
Order of January 16th, 1952: I.C. J. Reports 1952, p. 7.”

 

N° de vente: 77
Sales number

 

 

 
16 JANVIER 1952

ORDONNANCE

AFFAIRE AMBATIELOS
(GRÈCE c. ROYAUME-UNI)

AMBATIELOS CASE
(GREECE v. UNITED KINGDOM)

JANUARY r6th, 1952

 

ORDER
1952
Le 16 janvier
Rôle général
n° 15

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1952

16 janvier 1952

AFFAIRE AMBATIELOS

(GRECE c. ROYAUME-UNI)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l'article 37 du Règlement de la Cour,

vu la requête, datée du 9 avril 1951 et enregistrée au Greffe de
la Cour le même jour, par laquelle le Gouvernement hellénique a
introduit contre le Gouvernement du Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord une instance en l’affaire Ambatielos,

vu l'ordonnance du 18 mai 1051, fixant les délais pour le dépôt
du mémoire et du contre-mémoire en ladite affaire, et réservant la
suite de la procédure,

vu l’ordonnance du 30 juillet 1951, prolongeant lesdits délais à
la suite d’une demande de l’agent du Gouvernement hellénique,

vu le mémoire du Gouvernement hellénique, déposé dans le délai
fixé par cette dernière ordonnance,

vu l'ordonnance du 9 novembre 1951, prolongeant le délai pour
le dépôt du contre-mémoire à la suite d’une demande de l'agent du
Gouvernement du Royaume-Uni ;

4
8 ORDONNANCE DU 16 I 52 (AFFAIRE AMBATIELOS)

Considérant que, par lettre du 8 janvier 1952, l'agent du Gou-
vernement du Royaume-Uni a demandé une nouvelle prolongation
d’un mois du délai fixé pour le dépôt du contre-mémoire ;

Considérant que, par lettre du 14 janvier 1952, l'agent du Gou-
vernement hellénique, auquel la demande précitée avait été com-
muniquée, a fait savoir que son gouvernement consentait à la
prolongation ;

Décide

de proroger au 15 février 1952 la date d'expiration du délai
pour le dépôt du contre-mémoire du Gouvernement du Royaume-
Uni ;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, La Haye, le seize janvier mil neuf cent cinquante-
deux, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement hellénique et au Gouvernement du Royaume-Uni
de Grande-Bretagne et d'Irlande du Nord.

Le Président de la Cour,
(Signé) BASDEVANT.

Le Greffier de la Cour,
(Signé) E. HAMBRO.
